Exhibit 10.5

DUPONT FABROS TECHNOLOGY, INC.

Stock Unit Award Agreement

Issued Under the 2011 Equity Incentive Plan

THIS STOCK UNIT AWARD AGREEMENT (the “Agreement”), effective as of the      day
of             , 2012 (the “Grant Date”), governs an award granted by DUPONT
FABROS TECHNOLOGY, INC., a Maryland corporation (the “Company”), of stock units
for shares of the common stock of the Company, par value, $0.001 per share
(“Common Stock”), to                      (the “Participant”), in accordance
with and subject to the provisions of the Company’s 2011 Equity Incentive Plan
(the “Plan”). A copy of the Plan has been made available to the Participant.
Capitalized terms used, but not defined, in this Agreement shall have the
meaning given such terms in the Plan.

1. Grant of Awards. In accordance with the Plan, and effective as of the Grant
Date, the Company hereby grants to the Participant, subject to the terms and
conditions of the Plan and this Agreement, an award of                     
(        ) stock units (the “Stock Unit Award,” with the number set forth in
this sentence being the “Target Award”).

2. Vesting. The Participant’s interest in the stock units covered by the Stock
Unit Award shall become vested as provided in the schedule below, if (a) the
Participant remains in continuous Service from the Grant Date until March 1,
2015, and (b) the Company’s Total Shareholder Return for the Performance Period,
meets or exceeds the RMS Return for the Performance Period. The specific number
of stock units that may vest shall be determined in accordance with the
following:

 

Performance Level    Performance Requirements    Number of Stock Units that Vest
Below Target    Total Shareholder Return is below the RMS Return    None Target
   Total Shareholder Return equals the RMS Return    100% of Target Award
Maximum    Total Shareholder Return is 300 basis points or more greater than the
RMS Return    300% of the Target Award

In the event that the Performance Level is between the “Target” and “Maximum”
levels (as set forth in the table above), the number of stock units that will
vest will be interpolated on a straight line basis, between 100% and 300% of the
Target Award. If at the end of the Performance Period, none of the stock units
covered by the Stock Unit Award have vested in accordance with the criteria set
forth above, the Stock Unit Award will immediately lapse in its entirety. Except
as provided in this Agreement, any stock units covered by the Stock Unit Award
that are not vested and nonforfeitable on or before the date of the
Participant’s termination of Service shall be forfeited on the date that such
Service terminates.

Notwithstanding anything in this Agreement to the contrary, if the Total
Shareholder Return for the Performance Period is negative, the calculated
payouts will be reduced by 50%. By way of example, if the Total Shareholder
Return for the Performance Period was negative 5.0%, while the RMS Return for
the Performance Period was negative 8.0%, then the Participant will vest in a
number of stock units equal to 150% of the Target Award.

 

1



--------------------------------------------------------------------------------

For purposes of this Agreement

 

  (i) “Closing RMS Value” shall mean the average value of the MSCI US REIT Index
(RMS) over the twenty consecutive trading days that include and immediately
precede the last day of the Performance Period.

 

  (ii) “Closing Stock Price” shall mean the average closing price of one share
of Common Stock for the twenty consecutive trading days that include and
immediately precede the last day of the Performance Period.

 

  (iii) “Initial RMS Value” shall mean the average value of the MSCI US REIT
Index (RMS) over the twenty consecutive trading days immediately preceding the
first day of the Performance Period.

 

  (iv) “Initial Stock Price” shall mean the average closing price of one share
of Common Stock for the twenty consecutive trading days immediately preceding
the first day of the Performance Period.

 

  (v) “Performance Period” shall mean the three calendar year period commencing
on January 1, 2012 and ending on January 1, 2015, provided, however, that (i) in
the event of the termination of a Participant’s Service due to death or
Disability, the Performance Period shall end on the date of such Participant’s
termination of Service, and (ii) in the event of a Change in Control as defined
in Section 4, the Performance Period shall end as of the effective date of the
Change in Control.

 

  (vi) “Total Shareholder Return” shall mean, with respect to a Performance
Period, the total percentage return per share of Common Stock, assuming
contemporaneous reinvestment in the Common Stock of all dividends and other
distributions at the closing price of one share of Common Stock on the date such
dividend or other distribution was paid, based on the Initial Stock Price and
the Closing Stock Price for such Performance Period.

 

  (vii) “RMS Return” shall mean the percentage appreciation of the MSCI US REIT
Index (RMS) over the Performance Period, which shall be established by comparing
the Initial RMS Value to the Closing RMS Value, provided, however that in the
event the MSCI US REIT Index is discontinued or its methodology significantly
changed, a comparable index shall be selected by the Committee in good faith.

3. Delivery. If the Stock Unit Award vests, the Company will issue the number of
shares of Common Stock determined under this Agreement as soon as practicable
following the end of the Performance Period (the “Delivered Common Stock”), but
in no event later than thirty-days following the end of the Performance Period
(such date of delivery, the “Delivery Date”).

4. Effect of Death or Disability. If the Participant’s Service is terminated due
to his death or Disability, the Performance Period shall end on the date of such
termination of Service, and the Participant shall vest in the number of stock
units, at the “Target” Performance Level, provided that the total number of
stock units to which the Participant will be entitled shall be prorated by
multiplying the number of stock units to which the Participant would otherwise
be entitled by a fraction, the numerator of which is the number of days from
January 1, 2012 until the date of the Participant’s termination of Service and
the denominator is the number of days from January 1, 2012 to January 1, 2015.

 

2



--------------------------------------------------------------------------------

5. Effect of Termination without Cause. If the Participant’s Service is
terminated by the Company without Cause, or the Participant terminates his or
her Service with Good Reason, and the Participant is a party to an employment or
other similar agreement that sets forth the treatment of a performance vesting
award upon such a termination of Service, then the treatment of this Stock Unit
Award will be as set forth in such employment or other similar agreement. If the
Participant’s Service is terminated by the Company without Cause, or the
Participant terminates his or her Service with Good Reason, and the Participant
is a party to an employment or other similar agreement that does not set forth
the treatment of a performance vesting award upon a termination without Cause or
with Good Reason, the treatment of the Participant’s Stock Unit Award will be
determined in the same manner as Section 4. For purposes of this section, “Good
Reason” shall have the meaning given to such term in the Participant’s
employment or other similar agreement.

6. Effect of Change in Control. In the event of a Change in Control, the
Performance Period shall be terminated as of the Change in Control and the
Closing Stock Price shall be deemed to be the price per share of Common Stock
received by stockholders in the Change in Control, provided, however, that in
the event of a Change in Control in which stockholders do not receive a price
per share for their Common Stock, the Closing Stock Price shall be determined in
accordance with the procedures set forth in Section 2. A Participant’s interest
in the stock units covered by the Stock Unit Award (if not sooner vested), shall
become vested and nonforfeitable as of the Change in Control if (a) the
Participant remains in continuous Service from the Grant Date until the
effective date of the Change in Control, and (b) the Total Shareholder Return
for such abbreviated Performance Period as compared to the RMS Return for such
abbreviated Performance Period results in vesting pursuant to Section 2;
provided, however, that, if the Change in Control is a result of a transaction
involving subpart (1), (2) or (3) of the definition of “Change in Control” and
the Person described therein is Lammot J. du Pont and/or Hossein Fateh, or an
entity controlled by Lammot J. du Pont and/or Hossein Fateh, then the Stock Unit
Award will not become vested and nonforfeitable and the provisions of this
Section 6 shall have no effect.

7. Transferability. Stock units covered by the Stock Unit Award that have not
become vested and nonforfeitable under this Agreement cannot be transferred.

8. Stockholder Rights. The Participant does not have any of the rights of a
stockholder with respect to any unvested stock unit, including voting and
dividend rights.

9. Withholding. The Participant must make acceptable arrangements to pay any
withholding or other taxes that may be due as a result of the vesting or receipt
of the stock units or the shares of Common Stock. In the event that the Company
or an Affiliate, as applicable, determines that any federal, state, local or
foreign tax or withholding payment is required relating to the vesting of stock
units or receipt of shares of Common Stock arising from this grant, the Company
or an Affiliate, as applicable, shall have the right to require such payments
from the Participant, or to withhold such amounts from other payments due to the
Participant from the Company or an Affiliate, as applicable. Unless otherwise
determined by the Company, the Company shall withhold the delivery of vested
shares of Common Stock otherwise deliverable under this Agreement to meet such
obligations. The shares of Stock so withheld shall have an aggregate Fair Market
Value equal to such withholding obligations.

10. No Right to Continued Employment. The grant of the Stock Unit Award does not
give the Participant any right with respect to continuance of Service, nor shall
it interfere in any way with the right of the Company or an Affiliate to
terminate his Service at any time.

11. Adjustments. Notwithstanding anything herein to the contrary, the Committee,
in its sole discretion, may make appropriate adjustments to the Target Award and
any of the

 

3



--------------------------------------------------------------------------------

metrics set forth in Section 2 in connection with or as a result of any of the
following events which have occurred after the Grant Date: reorganization,
recapitalization, reclassification, stock dividend (after taking into
consideration any payments to be made pursuant to Section 8), stock split,
reverse stock split or other similar changes in the Common Stock, if the
outstanding shares of Common Stock are increased or decreased or are exchanged
for a different number or kind of shares or other securities of the Company, or
additional share of new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Common
Stock or other securities.

12. Governing Law. This Agreement shall be governed by the laws of the State of
Maryland.

13. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Grant Date and this Agreement, the provisions of the Plan
shall govern. All references herein to the Plan shall mean the Plan as in effect
on the Grant Date.

14. Participant Bound by Plan. The Participant hereby acknowledges that a copy
of the Plan has been made available to him and agrees to be bound by all the
terms and provisions of the Plan.

15. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and his or her successors
in interest and the successors of the Company.

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
effective as of the date set forth above.

 

DUPONT FABROS TECHNOLOGY, INC.     [PARTICIPANT] By:  

 

   

 

Name:     Title:    

 

4